Campbell, J.,
delivered the opinion of the court.
In order to bind the warrantor by the result of an action of ejectment against the party holding under him, and to conclude him from showing title when he is sued on his warranty, it is not necessary for the notice to him by the defendant in the action of ejectment to be in writing or in any particular form, or that a demand should be made of him to defend the action. If the warrantor has reasonable notice of the action against his warrantee, and an opportunity to defend.it, he will be bound by the result, and when sued on his warranty, cannot be heard to show that the action of ejectment might have been successfully defended. He should have interposed such defence then, or ever afterwards be silent. The notice in this case was suffi-^ cient.
The rule announced in the case of Kirkpatrick v. Miller, 50 Miss. 521, applies in favor of a remote vendee as well as the immediate vendee of a warrantor. There is no error in the record. Judgment affirmed.